

117 HR 5166 IH: TREAT Water Act
U.S. House of Representatives
2021-09-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5166IN THE HOUSE OF REPRESENTATIVESSeptember 3, 2021Mr. Lamb (for himself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo direct the Secretary of Energy to establish a demonstration program for on-site treatment of produced water, and for other purposes.1.Short titleThis Act may be cited as the TREAT Water Act or the Transitioning Research to Ensure Appropriate Treatment of Water Act. 2.Produced water demonstration program(a)EstablishmentThe Secretary of Energy shall establish a demonstration program for on-site treatment of produced water. (b)PrioritizationIn carrying out this section, the Secretary should prioritize—(1)first-of-a-kind or new approaches to treating produced water stationed on site; and(2)technologies that can be used at natural gas or oil development sites to reduce other environmental harm either through emissions or other environmental impact. (c)ConsultationIn developing the demonstration program under this section, the Secretary shall consult with the heads of other relevant Federal departments and agencies, including the Department of the Interior and the Environmental Protection Agency. (d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2022 through 2027.